Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments and amendments, filed on 4/25/22, have been fully considered but they do not place the application in condition for allowance.  Independent claim 1 is now drawn to a compound of formulae 2-1 through 2-3.  Each of these three compounds shares a triphenylamine core structure where one of the phenyl groups has an ortho-substituted phenyl group and a group designated BG attached thereto.  The prior art rejections to Ha et al. (US 2020/0365814), Lee et al. (US 2017/0141311), and Kwong et al. (US 2015/0102290) are withdrawn as a result of Applicants amendments.  
The prior art rejection to Fuchiwaki et al. (US 2016/0141509) is also withdrawn as a result of Applicants amendments but is still relied upon in an obviousness type rejection, as described below.  Applicants amendments do not overcome the prior art rejection to Lee et al. (WO 2014/104797) for the reasons described below.  Applicants have also amended claim 1 to overcome the 112(b) rejection, although Applicants amendments necessitated a new 112(b) rejection, described below.  Applicants amendments necessitated further search, and has led to new prior art rejections, as described below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-7, and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites  the limitation “a distance d between a center of an A′ phenyl group and a B phenyl group is in a range of about 3 Å to about 4.5 Å”.  However, Applicants have removed Formula 1 as originally presented and replaced it with formulae 2-1 through 2-3, none of which have any Aʹ or B ring designations.  For this reason, the limitations “A′ phenyl group” and “B phenyl group” lack proper antecedent basis.  Claims 3 5-7, and 10-20 are included in this rejection as they are dependent from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamatsu et al. (ACS Catal. 2019, 9, 5336-5344, published on 4/30/19).
Compound 18ja of Takamatsu et al., which has the structure, 
    PNG
    media_image1.png
    72
    92
    media_image1.png
    Greyscale
, anticipates chemical formula 2-1 of claim 1 with BG being equal to a C1 alkyl group (methyl), which is a group included in the Markush group of claim 1.  Because compound 18ja has the same spatial orientation as formula 2-1 of claim 1, it necessarily follows that the distance between rings Aʹ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above two compounds have the same spatial orientation of phenyl rings as formula 2-1, the distance d between the center of the Aʹ phenyl group and the B phenyl group would fall within the about 3 Å to about 4.5 Å range required by claim 1.  Additionally, because the compound shown above anticipates all of the structural limitations of formula 2-1 of claim 1, it follows that compound 18ja would be expected to undergo Risc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.

Claims 1, 3, 10, 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2014/104797).
Claims 1 and 10: Lee et al. teaches the compound 
    PNG
    media_image2.png
    87
    61
    media_image2.png
    Greyscale
on page 53, which is part of claim 3 of Lee et al.  This is the same compound as the compound taught in paragraph 69 on page 13 as recited in the previous Office action.  This compound anticipates formula 2-1 of claim 1.  As applied to formula 2-1, this compound has BG equal to an unsubstituted C13 heterocyclic group, which is included in the Markush group for BG.  Because the compound shown above has the same spatial orientation as formula 2-1 of claim 1, it necessarily follows that the distance between rings Aʹ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above two compounds have the same spatial orientation of phenyl rings as formula 2-1, the distance d between the center of the Aʹ phenyl group and the B phenyl group would fall within the about 3 Å to about 4.5 Å range required by claim 1.  Additionally, because the compound shown above anticipates all of the structural limitations of formula 2-1 of claim 1, it follows that such compounds would be expected to undergo Risc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.
Claim 3: In the compound shown above, group BG is a C13 heteroaryl group, which also anticipates claim 3.  
Claims 12, 18 and 19: The compound taught by Lee et al. in claim 1 above are employed in organic electroluminescent devices.  The inclusion of any one of the explicitly taught compounds of Lee et al., including the compound shown above in such a device is at once envisaged.  The exemplified devices are comprised of the layer sequence anode (ITO)/hole transport region/a region comprising the compounds taught by Lee et al./an emissive region/an electron transport region/a cathode (Al), thereby satisfying the limitations of claims 18 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchiwaki et al. (US 2016/0141509).
Claims 1, 3, 5-7, 10, and 11: Fuchiwaki et al. teaches compounds which are employed in organic electroluminescent devices.  The inventive compounds taught by Fuchiwaki et al. satisfy Formula I where variable L is a phenylene group represented by Formula 2 (abstract of Fuchiwaki et al.).  Fuchiwaki et al. teaches 32 specific compounds which may be employed in the invention described therein (paragraph 0022).  While none of the explicitly taught compounds of Fuchiwaki et al. satisfy the limitations of formulae 2-1 through 2-3, the preparation of a compound which satisfies formula 2-1 of claim 1 would have been obvious to one having ordinary skill in the art given the overall teachings of Fuchiwaki et al.  More specifically, the preparation of a compound which satisfies compound 12 as recited in claim 11 (which is a compound satisfying formula 2-1 of claim 1) would have been obvious to one having ordinary skill in the art given the overall teachings of Fuchiwaki et al.  Specifically, compound 1 of Fuchiwaki et al. is analogous to compound 12 but differs only in the position of the carbon bonded phenyl group.  The inventive compounds of Fuchiwaki et al. satisfy general formula 1 as taught in paragraph 0010.  Variable L is taught as being a divalent arylene group of formula 2 (paragraph 0011) with two of Y1 through Y6 being a direct linkage to the dibenzofuranyl group and the amino nitrogen atom and at least one of the remaining Y1 through Y6 is an aryl group.  Fuchiwaki et al. teaches that the presence of at least one aryl group in formula 2 increases the steric demand on the system and results in molecules having high singlet excitation energy (paragraph 0015).  Such a modified compound also anticipates the limitations of claims 3, 5, formula 3-12 of claim 6, and formula 4-14 of claim 7.  One having ordinary skill in the art would understand that embodiments where there is one phenyl group attached at linker L is not limited to compound 1, but also to a compound which is the same as compound 12 of claim 14.  
Because Fuchiwaki et al. renders obvious to one having ordinary skill in the art a compound which is the same as compound 12 of claim 11, it necessarily follows that the distance between rings Aʹ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above two compounds have the same spatial orientation of phenyl rings as formula 2-1, the distance d between the center of the Aʹ phenyl group and the B phenyl group would fall within the about 3 Å to about 4.5 Å range required by claim 1.  All of the working and comparative examples shown in Applicants specification fall within this claimed distance.  Additionally, because the compound shown above anticipates all of the structural limitations of formula 2-1 of claim 1, it follows that such compounds would be expected to undergo Risc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.
Claims 12 and 17-19: Fuchiwaki et al. teaches organic light-emitting devices which comprise a compound satisfying formula 1 as taught therein.  The preparation of an organic light-emitting device which comprises any one of the explicitly taught compounds, including compound 1, is at once envisaged.  Light-emitting devices comprising compound in the manner exemplified by Fuchiwaki et al. results in an organic light-emitting device satisfying all of the limitations of claim 12.  Additionally, the exemplified emission layer does not comprise any organometallic compounds, thereby satisfying claim 17.  The layer sequence taught in paragraph 0070 of Fuchiwaki et al. satisfies the device limitations of claims 18 and 19.
Claim 20: Fuchiwaki et al. teaches that the organic electronic element taught therein may employed in an active matrix display utilizing a thin film transistor (paragraph 0059).  One having ordinary skill in the art would at once envisage that such an embodiment would be comprises of a thin-film transistor wherein the first electrode of the organic light-emitting device is in contact with said transistor.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766